Appeal by the defendant from a judgment of the Supreme Court, Suffolk County (Mullen, J.), rendered April 12, 2000, convicting him of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant failed to preserve for appellate review his current challenges to the trial court’s charge on reasonable doubt and its instructions on the agency defense (see CPL 470.05 [2]; People v Robinson, 88 NY2d 1001 [1996]; People v Moore, 308 *716AD2d 599 [2003]; People v Wilson, 258 AD2d 544 [1999]), and we decline to review them in the exercise of our interest of justice jurisdiction.
The defendant’s remaining contentions are without merit. Florio, J.P., Smith, Rivera and Fisher, JJ, concur.